Exhibit 10.29

PHARMERICA CORPORATION

PharMerica Corporation 2007 Omnibus Incentive Plan

Directors’ Non-Qualified Stock Option Agreement

THIS NON-QUALIFIED STOCK OPTION AGREEMENT (the “Agreement”), granted under the
PharMerica Corporation 2007 Omnibus Incentive Plan (the “Plan”), is effective as
of             , 20     and is entered into by and between PharMerica
Corporation, a Delaware Corporation (the “Company”), and                     
(the “Optionee”).

Preliminary Statements

WHEREAS, the Optionee serves as a director on the Company’s Board of Directors
(the “Board”);

WHEREAS, the Company has determined that it is desirable and in its best
interests to grant to the Optionee an option to purchase a certain number of
shares of the Company’s common stock (the “Stock”), in order to provide the
Optionee with a significant equity interest in the Company so that the Optionee
will have a greater incentive to seek to increase the value of the Company’s
Stock and so that the Optionee’s interests will be more closely aligned with
those of the shareholders of the Company; and

WHEREAS, any capitalized term not herein defined shall have the meaning as set
forth in the Plan

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein:

1. Grant of Option. On the terms and conditions of this Agreement and the Plan,
the Company hereby grants to the Optionee the right and option (the “Option”) to
purchase from the Company                  shares of Stock. This Option shall
not constitute an incentive stock option within the meaning of Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”). The date of grant of
this Option is             , 2007 (the “Grant Date”).

2. Price. The purchase price (the “Option Price”) for the shares of Stock
subject to the Option granted by this Agreement is $             per share,
which is equal to the Fair Market Value of the Stock on the Grant Date.

3. Vesting of the Option. The Option granted pursuant to this Agreement shall
vest and become exercisable in accordance with the following provisions:

(a) Vesting of the Option. Provided that the Optionee continuously serves on the
Board through the vesting period, the Option shall vest and become exercisable
in accordance with the following schedule:

 

Vesting Date

 

No. of Shares Vested

 

Total Percentage of Option Vested

1st Anniversary of Grant Date   _________   33 1/3% 2nd Anniversary of Grant
Date   _________   66 2/3% 3rd Anniversary of Grant Date   _________      100%



--------------------------------------------------------------------------------

There shall be no proportional vesting prior to any Vesting Date; all vesting
shall occur only on the Vesting Date.

(b) Acceleration of Vesting of the Option. The Option shall become fully vested
and exercisable upon the occurrence of any of the following events:

(i) the termination of the Optionee’s service with the Company by reason of the
Optionee’s death or disability (within the meaning of Section 22(e)(3) of the
Code);

(ii) provided that the Optionee is not removed from the Board for “Cause” (as
defined in 3(c)(ii) below), (A) the Optionee is not nominated for re-election to
the Board, or (B) the Optionee is nominated for re-election to the Board but is
not so re-elected; and

(iii) a Change in Control.

(iv) Notwithstanding the foregoing, the Committee, in its sole and absolute
discretion, may accelerate all or any portion of the vesting of the Option at
any time.

(c) Forfeiture of the Option. The Option shall be forfeited in accordance with
the following provisions:

(i) The unvested portion of the Option shall automatically be forfeited (A) as
of the date that the Optionee resigns from the Board, or (B) upon the date that
the Optionee ceases to serve on the Board for any reason other than the
Optionee’s removal for “Cause” (as defined in 3(c)(ii) below).

(ii) The Option, whether or not vested, shall automatically and immediately
terminate as of the morning of the date that the Optionee ceases to serve on the
Board due to the Optionee’s removal for “Cause” (such removal for Cause shall
not be considered a voluntary resignation). For purposes hereunder, Cause means:

(A) the continued failure by the Optionee to substantially perform the services
expected of a director (other than any such failure resulting from the

 

2



--------------------------------------------------------------------------------

Optionee’s incapacity due to physical or mental illness or injury) over a period
of not less than [thirty (30)] days after a demand for substantial performance
is delivered to the Optionee by the Chairman of the Board the chair of the Audit
Committee, which demand identifies the manner in which it is believed that the
Optionee has not substantially performed the services expected of the Optionee;

(B) the willful misconduct of the Optionee that is materially and demonstrably
injurious to the Company; provided that no act or failure to act on the
Optionee’s part will be considered willful if done, or omitted to be done, by
the Optionee in good faith and with reasonable belief that the action or
omission was in the best interest of the Company;

(C) the commission by or indictment of the Optionee for a misdemeanor, which
constitutes a crime of moral turpitude and gives rise to material harm to the
Company; or

(D) the commission by or indictment of the Optionee for a felony (including,
without limitation, any felony constituting a crime of moral turpitude).

4. Exercise of the Option. Except as otherwise provided herein, the Option
granted pursuant to this Agreement shall be exercisable as follows:

(a) Exercise by the Optionee. Only the Optionee receiving the Option (or, in the
event of the Optionee’s legal incapacity or incompetency, the Optionee’s
guardian or legal representative and in the case of the Optionee’s death, the
Optionee’s estate) may exercise the Option.

(b) Option Term. Any non-forfeited portion of the Option shall be exercisable
until the date it terminates. The Option shall no longer be exercisable and
shall terminate upon the earliest to occur of:

(i) the seven (7) year anniversary of the Grant Date;

(ii) the date that is the one (1) year anniversary of the day of termination of
the Optionee’s service with the Company on account of death or disability
(within the meaning of Section 22(e)(3) of the Code);

(iii) the date that is ninety (90) days after the day that the Optionee’s
service on the Board is terminated for any reason other than in the event the
Optionee is removed from service for Cause (as defined in 3(c)(ii) above); or

(iv) the morning of the day that the Optionee is removed from service for Cause
(as defined in 3(c)(ii) above).

(c) Method of Exercise of Option. The Optionee (or the Optionee’s
representative) may exercise the Option in whole or in part, at any time to the
extent it is then exercisable, by giving written notice to the Company, which
notice shall include the number of shares of Stock for which it is being
exercised and the form of payment. The Optionee may

 

3



--------------------------------------------------------------------------------

exercise the Option by making payment of the aggregate Option Price for the
portion of the Option being exercised, and of any associated withholding tax
obligations, in any of the following manners: (a) in cash (including by wire
transfer or by a personal check backed by sufficient funds); (b) by surrendering
and attesting to ownership of vested and nonforfeitable securities of the class
then subject to the option with an aggregate Fair Market Value on the date of
exercise equal to total amount owed; (c) by electing to receive securities of
the class then subject to the option having a Fair Market Value, as of the date
of exercise, equal to the excess, if any, of (i) the Fair Market Value on the
date of exercise of the securities subject to your exercise over (ii) the sum of
the aggregate Option Price, and the applicable tax withholding amounts, for such
exercise; (d) in any other manner previously approved by the Board or the
Committee; or (e) through any combination of the foregoing. Securities purchased
by the Optionee, by exercising the Option, shall be delivered to the Optionee as
promptly as reasonably practicable after the exercise. However, if applicable,
no such election to use shares of Stock for the payment of withholding taxes
shall be effective unless made in compliance with any applicable requirements
under Rule 16b-3(e) under the Securities Exchange Act of 1934, or any successor
rule, to the extent applicable.

5. Rights as Stockholder. Neither the Optionee nor any executor or administrator
of the Optionee’s estate shall be, or have any of the rights or privileges of, a
stockholder of the Company in respect of any shares of Stock transferable
hereunder unless and until such shares have been fully paid and the Optionee (or
of such personal representative or administrator of the Optionee’s estate) has
been entered as the stockholder of record on the books of the Company.

6. Withholding of Taxes. To the extent that the Company is obligated to withhold
any federal, state or local income taxes in connection with the exercise of the
Option or in connection with a disposition of any shares of Stock acquired by
exercise of the Option, then the Optionee agrees that the Company may withhold
amounts needed to cover such taxes from payments otherwise due and owing to the
Optionee, and also agrees that upon demand the Optionee will promptly pay to the
Company any additional amounts as may be necessary to satisfy such withholding
tax obligation. Such payment shall be made in any manner set forth in
Section 4(c) above.

7. Effect of Changes in Capitalization or Change in Control.

(a) Changes in Stock. If the outstanding shares of Stock are increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Company by reason of any recapitalization,
reclassification, stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock, or other
increase or decrease in such shares effected without receipt of consideration by
the Company occurring after the date the Option is granted, then, in the Board’s
discretion, a proportionate and appropriate adjustment may be made by the Board
in the number and kind of shares subject to the Option, so that the
proportionate interest of the Optionee immediately following such event shall,
to the extent practicable, be the same as immediately prior to such event. Any
such adjustment in the Option shall not change the total Option Price with
respect to shares subject to the unexercised portion of the Option but shall
include a corresponding proportionate adjustment in the Option Price per share.
In the event of any distribution to the Company’s stockholders of securities of
any other entity or other assets (other

 

4



--------------------------------------------------------------------------------

than dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Board shall, in such manner as it deems
appropriate, adjust (i) the number and kind of shares subject to the Option
and/or (ii) the Grant Price of the Option to reflect such distribution.

(b) Reorganization in Which the Company Is the Surviving Company. Subject to
7(c) below, if the Company shall be the surviving Company in any reorganization,
merger, or consolidation of the Company with one or more other companies or
other entities, the Option shall pertain to and apply to the securities to which
a holder of the number of shares of Stock subject to the Option would have been
entitled immediately following such reorganization, merger, or consolidation,
with a corresponding proportionate adjustment of the Option Price per share so
that the aggregate Option Price thereafter shall be the same as the aggregate
Option Price of the shares remaining subject to the Option immediately before
such reorganization, merger, or consolidation.

(c) Change in Control. In the event of a Change in Control, the Board may
(i) make provisions in connection with such transaction for the continuation of
the Option; (ii) reach an agreement with the acquiring or surviving entity that
the acquiring or surviving entity will assume the obligation of the Company
under the Option; (iii) reach an agreement with the acquiring or surviving
entity that the acquiring or surviving entity will convert the Option into an
option of at least equal value, determined as of the date of the transaction, to
purchase stock of the acquiring or surviving entity; (iv) terminate the Option
effective upon the date of the applicable transaction and either make, within
sixty (60) days after the date of the applicable transaction, a cash payment to
the Optionee equal to the difference between the Grant Price of the Option and
the Fair Market Value, as of the date of the applicable transaction, of the
shares of Stock subject to the Option or give the Optionee the right to
exercise, in whole or in part, the vested portion of the Option for thirty
(30) days immediately before the occurrence of such termination; or
(v) accelerate the expiration of the Option to a date not earlier than the
fifteenth (15th) day after the date of the applicable transaction; provided,
however, that the Board determines that any such modification does not have a
substantial adverse economic impact on the Optionee as determined at the time of
such modification.

8. General Restrictions. The Company shall not be required to sell or issue any
shares of Stock under the Option if the sale or issuance of such shares would
constitute a violation by the individual exercising the Option or by the Company
of any provision of any law or regulation of any governmental authority,
including without limitation any federal or state securities laws or
regulations. If at any time the Company shall determine, in its discretion, that
the listing, registration, or qualification of any shares subject to the Option
upon any securities exchange or under any state or federal law, or the consent
or approval of any government regulatory body, is necessary or desirable as a
condition of, or in connection with, the issuance or purchase of shares, the
Option may not be exercised in whole or in part unless such listing,
registration, qualification, consent, or approval shall have been effected or
obtained free of any conditions not acceptable to the Company, and any delay
caused thereby shall in no way affect the date of termination of the Option.
Specifically in connection with the Securities Act of 1933 (as now in effect or
as hereafter amended), unless a registration statement under such Act is in
effect with respect to the shares of Stock covered by the Option, the Company
shall not be required to sell or issue such shares unless the Company has
received evidence satisfactory to it

 

5



--------------------------------------------------------------------------------

that the holder of the Option may acquire such shares pursuant to an exemption
from registration under such Act. Any determination in this connection by the
Company shall be final, binding, and conclusive. The Company may, but shall in
no event be obligated to, register any securities covered hereby pursuant to the
Securities Act of 1933 (as now in effect or as hereafter amended). The Company
shall not be obligated to take any affirmative action in order to cause the
exercise of the Option or the issuance of shares pursuant thereto to comply with
any law or regulation of any governmental authority. As to any jurisdiction that
expressly imposes the requirement that the Option shall not be exercisable
unless and until the shares of Stock covered by the Option are registered or are
subject to an available exemption from registration, the exercise of the Option
(under circumstances in which the laws of such jurisdiction apply) shall be
deemed conditioned upon the effectiveness of such registration or the
availability of such an exemption.

9. Restrictions On Transfer. Other than by will or under the laws of descent and
distribution, the Optionee shall not have the right to make or permit to occur
any transfer, pledge or hypothecation of all or any portion of any unvested
portion of the Option, whether outright or as security, with or without
consideration, voluntary or involuntary. Any such transfer, pledge or
hypothecation not made in accordance with this Agreement shall be deemed null
and void.

10. Interpretation of this Agreement. All decisions and interpretations made by
the Committee with regard to any question arising under this Agreement shall be
final, binding and conclusive on the Company and the Optionee and any other
person entitled to receive the benefits of the Option as provided for herein.

11. Governing Law. The validity, interpretation and enforcement of this
Agreement are governed in all respects by the laws of the State of Delaware,
without giving effect to its conflict of laws principles, and by the laws of the
United States of America.

12. Binding Effect. Subject to all restrictions provided for in this Agreement
and by applicable law relating to assignment and transfer of this Agreement and
the Option provided for herein, this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, executors,
administrators, successors, and assigns.

13. Notice. Any notice hereunder by the Optionee to the Company shall be in
writing and shall be deemed duly given if mailed or delivered to the Company at
its principal office, addressed to the attention of the Board, or if so mailed
or delivered to such other address as the Company may hereafter designate by
notice to the Optionee. Any notice hereunder by the Company to the Optionee
shall be in writing and shall be deemed duly given if mailed or delivered to the
Optionee at the address specified below by the Optionee for such purpose, or if
so mailed or delivered to such other address as the Optionee may hereafter
designate by written notice given to the Company.

14. Severability. In the event that any one or more of the provisions or portion
thereof contained in this Agreement shall for any reason be held to be invalid,
illegal or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.

 

6



--------------------------------------------------------------------------------

15. Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior understandings and agreements written or oral, of the
parties hereto with respect to the subject matter hereof. There is no
representation or statement made by any party on which another party has relied
which is not included in this Agreement. Neither this Agreement nor any term
hereof may be amended, waived, discharged, or terminated except by a written
instrument signed by the Company and the Optionee; provided, however, that the
Company unilaterally may waive any provision hereof in writing to the extent
that such waiver does not adversely affect the interests of the Optionee
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement, or caused this Agreement to be duly executed and delivered on his or
its behalf, as of the day and year first above written.

 

PHARMERICA CORPORATION   BY:  

 

  DATE:  

 

  OPTIONEE  

 

  DATE:  

 

  OPTIONEE’S ADDRESS:  

 

 

 

 

 

 